DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 12/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: [0088], “available from 3MTM under the trade designation ‘W-410 Ceramic Microspheres’” and [0089] “… ‘W-210….’” Including these details about the nature of the specific materials was not part of the original disclosure, as well as the nature of the microspheres that were tested being commercially available was completely undisclosed at the time of filing and therefore represents new matter. 

Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claims 1, 4, 9 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon [0088] and [0089] coupled with the tables showing particular combinations of polymer and ceramic, where the specifics are not disclosed on the record at the time of filing. 
See MPEP 2165.01: 
“If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such a defect cannot be cured by submitting an amendment seeking to put into the specification something required to be there when the patent application was originally filed. In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976).

Any proposed amendment of this type (adding a specific mode of practicing the invention not described in the application as filed) should be treated as new matter. New matter under 35 U.S.C. 132  and 251  should be objected to and coupled with a requirement to cancel the new matter.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkines (US 2005/0282001), Sandor (EP 0 861 339), Reich (US 5,993,972), Official Notice, and “3M Microspheres…(2007)” and further in view of Fischer (US 6,083,489) as set forth in the previous action dated 9/16/2021 and elaborated below.
The rejection as set forth in the previous action is incorporated by reference, and modified only in the following manner:
Claim 1 has been amended to require the TPU to be manufactured by a specific process- that using a polyol, an isocyanate and a chain extender. This is a product by process limitation and is not seen to affect the scope of the claim term “polyether-based thermoplastic polyurethane.” Applicant is implying that the grain boundary of the TPU will be different in the case of the specific process, but it is not clear that the process as alleged will result always in such a difference. In that context one of ordinary skill would expect all TPUs to behave substantially similarly, and therefore there is not a patentable distinction to be made in the selection of one over the other known manufacturing process. 
Jenkines, as noted by applicant, discloses the use of polyol, isocyanate, and chain extenders, inter alia at [0044] which is not as reproduced by applicant in the remarks of 12/16/2021, but instead states “ The polyurethane dispersion may be prepared by any suitable method such as those well known in the art.  (See, for example, U.S.  Pat.  No. 5,539,021, column 1, lines 9 to 45, which teachings are incorporated herein by reference.)”

Contrary to applicant’s assertion that Jenkines lacks a teaching of thermoplastic made by the newly claimed process, as at [0042]: “[0042] The polyurethane prepolymer may be prepared by a batch or a continuous 
process.  Useful methods include methods such as those known in the art.  For 
example, a stoichiometric excess of a diisocyanate and a polyol can be 
introduced in separate streams into a static or an active mixer….”

Similarly see [0045] of Jenkines, “[0045] When making the polyurethane dispersion, the prepolymer may be extended 
by water solely, or may be extended using a chain extender such as those known in the art.”

Again, we see that applicant is claiming only that which is old and well known in the art—the use of one type of preparation of TPU over another which is specifically shown in the art as seen cited above. 

With respect to the change in claim preamble from comprising to consisting of—it is made clear in the context of Jenkines that the omission of other elements besides those claimed is permissible according to the desired properties of the material, and all the consistent components are disclosed, both previously and as noted above. 



Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant alleges that amendment to [0088] anmd [0089] obviates the best mode rejection previously applied. This is not persuasive, as noted above the inclusion of new matter cannot cure a best mode rejection. 
Applicant alleges that Jenkines (the primary reference) is somehow defective for failing to disclose a process of producing the TPU used as a component part of the material being claimed, however, inspection of Jenkines shows that the preferred process is disclosed thereby.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724